 Case: 4:20-cv-01576-RWS Doc. #: 83 Filed: 02/23/21 Page: 1 of 3 PageID #: 332


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

GIBSON MARINA, INC.,                     )
d/b/a Woodland Marina,                   )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )      Case No. 4:20 CV 1576 RWS
                                         )
KELLY BOLAND, et al.,                    )
                                         )
      Defendants.                        )

                         MEMORANDUM AND ORDER

      On October 7, 2020, a fire occurred in a boat storage facility owned and

operated by Plaintiff Gibson Marina, Inc., d/b/a Woodland Marina. The fire

started in a boat being repaired in the facility and spread to other boats in the

facility. Woodland filed this complaint seeking a declaratory judgment against

Defendants who are the owners of the boats damaged or destroyed in the fire.

Specifically, Woodland asserts that, under a Boat/Trailer Space Rental Agreement

(the “Agreement”) entered into between Woodland and Defendants, Woodland is

not liable for any loss or damages to Defendants’ boats resulting from the fire.

      In a tangential issue, Woodland filed a motion to disqualify attorney Michael

Stokes from representing any Defendants in this matter based on his contacts with

Woodland employee Wayne Barrett. Barrett is a forklift operator at Woodland and

was present at the facility at the time of the fire. Barrett aided in attempting to put

out the initial fire in the boat under repair before it spread to other boats.
 Case: 4:20-cv-01576-RWS Doc. #: 83 Filed: 02/23/21 Page: 2 of 3 PageID #: 333


      Stokes represents several Defendants in this matter including his sister-in-

law Barbara Wendling. Several weeks after the fire Barrett called Wendling whom

he had known for many years. She had also lost a boat in the fire. Barrett knew

that Stokes was Wendling’s attorney as well as her brother-in-law. Barrett had

questions about his own potential personal liability concerning the fire and he

asked Wendling for Stokes’ phone number. Barrett called Stokes and told Stokes

that he had nothing to do with the fire. Stokes provided Barrett with legal advice

based on the facts relayed to Stokes by Barrett and Wendling. Barrett ultimately

retained Stokes as counsel to represent him in his own claims against Woodland

including a workers’ compensation claim, a personal property claim (Barrett lost

his own boat in the fire), and a real property claim (Barrett claims his house and

land next to Woodland was covered with fiberglass ash and possibly asbestos from

the burning boats). Barrett and Woodland have already reached a settlement for

the loss of Barrett’s boat.

      Woodland’s motion to disqualify Stokes from representing any of

Defendants in this matter stems from Stokes’ initial contacts with Barrett.

Woodland asserts that Stokes should be disqualified for violations of Missouri

Supreme Court Rules 4-1.9 and 4-1.7. In addition, Woodland alleges that Stokes

should be sanctioned for violating Rule 4-4.2.

      Woodland’s disqualification motion, whether substantiated or not, is not

relevant to the matter before me. Woodland’s complaint seeks a declaration that,
                                          2
 Case: 4:20-cv-01576-RWS Doc. #: 83 Filed: 02/23/21 Page: 3 of 3 PageID #: 334


under the terms of the Agreement, Woodland is not liable for any loss or damage

to Defendants’ vessels resulting from the fire. The sole issue in the case is one of

contract construction. Barrett’s action or inaction relevant to the fire, as disclosed

in the papers in the case and the documents submitted to me by Woodland for in

camera review, will not change the analysis of issue to be resolved in the case.

Moreover, Barrett is not a Defendant in this action and the loss of his boat has

already been resolved by Woodland. Consequently, Woodland’s motion is not

relevant to Stokes’ representation of Defendants in this action. As a result, I will

deny Woodland’s motion to disqualify and/or sanction Stokes without prejudice.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff Gibson Marina, Inc.’s motion

for disqualification and/or sanctions [63] is DENIED without prejudice.




                                        ________________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 23nd day of February, 2021.




                                           3
